Citation Nr: 0844607	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the veteran's service-connected residuals of a gunshot 
wound to the left foot.


ATTORNEY FOR THE BOARD

J. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1971 and April 1971 to March 1972. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a November 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In a November 2007 decision, the Board assigned a 20 percent 
disability rating for the residuals of a gunshot wound to the 
foot.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 Order, the Court granted a Joint Motion for 
Remand and remanded the matter to the Board for action 
consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is required prior to adjudicating the 
veteran's claim for an increased rating.  

The Board initially notes that the Joint Motion discusses 
assigning separate ratings for scars and muscle injury which 
might have resulted when the veteran shot himself in the left 
foot.  The Board observes that sufficient information is not 
contained in the veteran's treatment records, obtained from 
the North Carolina Department of Corrections and the Devens 
Federal Medical Center.  Thus, the RO/AMC must attempt to 
have an examination administered in order to ascertain all 
current residuals of the veteran's gunshot wound to the left 
foot.  See Bolton v. Brown, 8 Veterans Appeals 185 (1995).

Additionally, the RO/AMC should request ongoing medical 
records from the Fort Devens Federal Penitentiary.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request medical treatment records from 
the Devens Federal Medical Center dated 
after May 2004 after securing any 
necessary authorization from the claimant.  


2.  Schedule the veteran for a muscle 
examination to determine the current 
nature and severity of his status post 
gunshot wound to the left foot.  The 
examiner should describe all current 
symptomatology related to the gunshot 
wound in detail.  In addition, he/she 
should address the dimensions of the entry 
and exit wound scars, whether the scars 
are well healed, unstable, and/or painful, 
and whether there is limitation of motion 
of the foot movements due to the injury.  
In addition, the examiner should also 
describe the extent of any weakness, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and interference with standing 
and weight-bearing.  The examiner is also 
asked to identify any objective evidence 
of pain or functional loss due to pain.  

3.  After completing the development 
indicated and any additional development 
deemed necessary, the claim should be 
readjudicated.  If the claim remains 
denied, the veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
 



